EXHIBIT 10.3
 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
SINOHUB, INC.
 
WARRANT
 
Warrant No. W2010- 
 Original Issue Date: March __, 2010

 
SinoHub, Inc., a Delaware corporation (the "Company"), hereby certifies that,
for value received, [      ] or its registered assigns (the "Holder"), is
entitled to purchase from the Company up to a total of [            ] shares
[50% of the Shares issuable to such Investor at such Closing under the Purchase
Agreement] of Common Stock (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares"), at any time and from time to time from and after
the six (6) month anniversary of the Original Issue Date (the “Initial Exercise
Date”) and through and including September __, 2015 (or, in the event that there
are Cut Back Shares (as such term is defined in the Registration Rights
Agreement, as defined below), March __, 2016) (the "Expiration Date"), and
subject to the following terms and conditions:
 
1.  Definitions.  As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1.  Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
(as defined below) shall have the respective definitions set forth in the
Purchase Agreement.


"Business Day" means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock.


"Exercise Price" means $3.25, subject to adjustment in accordance with Section
9.


"Fundamental Transaction" means any of the following: (1) the Company, either
directly or indirectly through a subsidiary or otherwise, effects any merger or
consolidation of the Company with or into another Person, (2) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (3) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, and at least a majority of the total number of outstanding
shares of Common Stock are tendered or exchanged, or (4) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.
 
 
 

--------------------------------------------------------------------------------

 
 
“Initial Exercise Date” means the Initial Exercise Date first set forth on the
first page of this Warrant.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.


“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.
 
"Purchase Agreement" means the Securities Purchase Agreement, dated February 24,
2010, to which the Company and the original Holder are parties.
 
"Purchase Warrants" means all warrants to purchase Common Stock of the Company
issued by the Company pursuant to the Purchase Agreement.
 
"Registration Rights Agreement" means the Registration Rights Agreement, dated
February 24, 2010, to which the Company and the original Holder are parties.
 
“VWAP” means on any particular Trading Day or for any particular period, the
volume weighted average trading price per share of Common Stock on such date or
for such period as reported by Bloomberg L.P., or by any successor performing
similar functions.
 
2.  Registration of Warrant.  The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.  Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein.  Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a "New Warrant"), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
 
4.  Exercise and Duration of Warrants.


(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Initial Exercise Date through and
including the Expiration Date.  At 5:30 p.m., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.
 
(b)           Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially
 
 
2

--------------------------------------------------------------------------------

 
 
owned by the Holder and its Affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any of its
Affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Common Stock Equivalents) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 4(b), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 4(b) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(b), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the transfer agent
of the Company setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.9%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder may decrease or, upon not less than 61 days’ prior notice to
the Company, may increase the Beneficial Ownership Limitation provisions of this
Section 4(b), provided that the Beneficial Ownership Limitation in no event
exceeds 9.9% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon exercise of
this Warrant held by the Holder and the provisions of this Section 4(b) shall
continue to apply. Any such increase will not be effective until the 61st day
after such notice is delivered to the Company. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(b) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.


5. Delivery of Warrant Shares.
 
(a)           To effect exercises hereunder, subject to the request of the
transfer agent of the Company, the Holder shall not be required to physically
surrender this Warrant unless the aggregate Warrant Shares represented by this
Warrant is being exercised.  Upon delivery of the Exercise Notice (in the form
attached hereto) to the Company (with the attached Warrant Shares Exercise Log)
at its address for notice set forth herein and upon payment of the Exercise
Price multiplied by the number of Warrant Shares that the Holder intends to
purchase hereunder (if such Holder is not utilizing the cashless exercise
provisions set forth in this Warrant), the Company shall promptly (but in no
event later than three Trading Days after the Date of Exercise (as defined
herein) (such date being referred to as the “Delivery Date”) issue and deliver
to the Holder, a certificate for the Warrant Shares issuable upon such
exercise.  A "Date of Exercise" means the date on which the Holder shall have
delivered to the Company the Exercise Notice (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed.  This Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
Date of Exercise, and the person entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Company shall promptly (but in no event later than one Trading
Day after the receipt of the Exercise Notice from the Holder confirm receipt of
the Exercise Notice to the Holder.  Within 2 Trading Days of the date said
Notice of Exercise is delivered to the Company, the Holder shall pay the
aggregate Exercise Price of the shares thereby purchased in the manner described
in Section 10 hereof.


(c)           In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the shares issuable upon exercise of
this Warrant pursuant to an exercise on or before the Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares issuable upon exercise of
this Warrant which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares issuable upon exercise of this Warrant
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of shares
issuable upon exercise of this Warrant for which such exercise was not honored
(in which case such exercise shall be deemed rescinded and the Exercise Price,
if previously paid by the Holder to the Company, will be returned to the Holder
by the Company) or deliver to the Holder the number of shares of Common Stock
that would have been issued had the Company timely complied with its exercise
and delivery obligations hereunder (in which case the Warrant will be deemed
exercised for such number of shares and the Holder shall be required to pay the
Exercise Price with respect to such shares if not previously paid).  For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Company shall be required to pay the Holder $1,000.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In, together with applicable confirmations and other
evidence reasonably requested by the Company.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.


(d)     The Company's obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant
Shares.  Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company's failure to timely deliver certificates representing
Warrant Shares upon exercise of the Warrant as required pursuant to the terms
hereof.
 
6.  Charges, Taxes and Expenses.  Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
7.  Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.  If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.
 
8.  Reservation of Warrant Shares.  The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder. The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.


9.  Certain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.


(a) Stock Dividends and Splits.  If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.


(b) Fundamental Transactions.  If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then this Warrant shall remain outstanding
and the Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the "Alternate Consideration").  For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  The terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (b).  Notwithstanding anything to the contrary,
in the event of a Fundamental Transaction the Company or any successor entity
shall pay at the Holder’s option, exercisable at any time concurrently with or
within 30 days after the consummation of the Fundamental Transaction, an amount
of cash equal to the value of this Warrant as determined in accordance with the
Black Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of consummation of the applicable Fundamental Transaction
and (iii) an expected volatility equal to the greater of 60% and the 30 day
volatility obtained from the “HVT” function on Bloomberg L.P. determined as of
the end of the Trading Day immediately following the public announcement of the
applicable Fundamental Transaction.


(c) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 9(d) below), then in
each such case the Exercise Price shall be adjusted by multiplying the Exercise
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith. In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Subsequent Equity Sales.  If the Company shall issue shares of Common Stock
or Common Stock Equivalents entitling any Person to acquire shares of Common
Stock, at a price per share less than the Exercise Price (if the holder of the
Common Stock or Common Stock Equivalent so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
issued in connection with such issuance, be entitled to receive shares of Common
Stock at a price less than the Exercise Price, such issuance shall be deemed to
have occurred for less than the Exercise Price), then, the Exercise Price shall
be adjusted in accordance with the formula:
                                                 
   E’  =      E x (P/E+O)/A


where:
 

 
E’
=
the adjusted Exercise Price.

 

 
E
=
the then current Exercise Price.

 

 
O
=
the number of shares of Common Stock outstanding immediately prior to the
issuance of such additional shares.

 

 
P
=
the aggregate consideration received for the issuance of such additional shares.

 

 
A
=
the number of shares outstanding of Common Stock immediately after the issuance
of such additional shares of Common Stock.

 
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued.
 
For purposes of determining the adjusted Exercise Price under this Section 9(d),
the following shall be applicable:


(1) Issuance of Options.  If the Company in any manner grants any Options and
the lowest price per share for which one share of Common Stock is issuable upon
the exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For purposes of this
Section 9(d), the "lowest price per share for which one share of Common Stock is
issuable upon exercise of such Options or upon conversion, exercise or exchange
of such Convertible Securities issuable upon exercise of any such Option" shall
be equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of the Option, upon exercise of the Option and upon conversion,
exercise or exchange of any Convertible Security issuable upon exercise of such
Option.  No further adjustment of the Exercise Price or number of Warrant Shares
shall be made upon the actual issuance of such shares of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities.
 
 
6

--------------------------------------------------------------------------------

 
 
(2) Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share.  For the purposes of this Section 9(d), the "lowest price per share
for which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security.  No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 9(d), no further adjustment of the Exercise Price or number of Warrant
Shares shall be made by reason of such issue or sale.
 
(3) Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
then the Exercise Price and the number of Warrant Shares in effect at the time
of such increase or decrease shall be adjusted to the Exercise Price and the
number of Warrant Shares which would have been in effect at such time had such
Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Section 9(d), if the terms of any Option or Convertible
Security that was outstanding as of the date of issuance of this Warrant are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 9(d) shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Warrant Shares.


(4) Calculation of Consideration Received.  In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for a value determined by use of the Black Scholes Option Pricing
Model using a volatility equal to the greater of 60% and the 30-day volatility
obtained from the HVT function on Bloomberg determined as of the Trading Day
next following the public announcement of the applicable Dilutive Issuance  (the
"Option Value") and (y) the other securities issued or sold in such integrated
transaction shall be deemed to have been issued for the difference of (I) the
aggregate consideration received by the Company, less (II) the Option Value.  If
any shares of Common Stock, Options or Convertible Securities are issued or sold
or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company
therefor.  If any shares of Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Weighted
Average Price of such security on the date of receipt.  If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holder.  If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder.  The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
This subsection (d) shall not apply to:
 
(1) any of the transactions described in subsections (a), (b) or (c) of this
Section 9, including, without limitation, the shares of Common Stock issuable
upon the exercise thereof;
 
(2) the issuance, conversion, exchange or exercise of any securities pursuant to
the Purchase Agreement, provided such securities are not amended after the
Closing to increase the number of shares of Common Stock issuable thereunder, to
lower the exercise or conversion price thereof, or to extend the term thereof;
 
(3) the issuance of Common Stock or options exercisable for Common Stock to
employees, officers, consultants or directors of the Company or its
subsidiaries, pursuant to any stock or option plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose;
 
(4) the issuance of Common Stock issuable upon the conversion, exchange or
exercise of other securities, warrants, options or similar rights, which
securities were issued before the Original Issue Date, provided such securities
are not amended after the Original Issue Date to increase the number of shares
of Common Stock issuable thereunder, to lower the exercise or conversion price
thereof, or to extend the term thereof; or
 
(5) the issuance of Common Stock, options, warrants or other convertible
securities pursuant to acquisitions or strategic transactions approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.


(e) Noncompliance with Registration Rights Agreement.  Except for an Allowed
Delay if (A) the Registration Statement is not declared effective by the
Commission on or prior to the Effective Date, or (B) the Company fails to file
with the Commission a request for acceleration in accordance with Rule 461
promulgated under the Securities Act within five (5) Business Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be “reviewed,” or is not
subject to further review, the number of Warrant Shares that may be purchased
upon exercise of this Warrant at the Exercise Price shall be increased by
20%.  For the purposes of this Section 9(e), capitalized terms that are used and
not defined in this Section 9(e) that are defined in the Registration Rights
Agreement shall have the respective definitions set forth in the Registration
Rights Agreement except that with respect to the definition of Effective Date
hereunder, clause (A) of such definition shall be “the forty-fifth (45th) day
following the Closing Date” instead of “the sixtieth (60th) day following the
Closing Date.”


(f) Number of Warrant Shares.  Simultaneously with any adjustment to the
Exercise Price pursuant to subsections (a)-(d) of this Section 9, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.


(g) Calculations.  All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable.  The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company.


(h) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce (but not increase) the then-current Exercise Price, as
the case may be, to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company provided that it applies the terms of such
reduction equally to all outstanding Purchase Warrants.
 
 
8

--------------------------------------------------------------------------------

 
 
(i) Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price
and/or adjusted number or type of Warrant Shares or other securities issuable
upon exercise of this Warrant (as applicable), describing the transactions
giving rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company's Transfer Agent.


(j) No Impairment.  The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section 9 and in
the taking of all such action as  may be necessary or appropriate in order to
protect the exercise rights of the Holder against  undue impairment.
 
10.  Payment of Exercise Price. The Holder may pay the Exercise Price by
delivering immediately available funds to the designated account of the Company
in one of the following manners:


Cash Exercise.  The Holder may deliver immediately available funds; or
 
Cashless Exercise.  If an Exercise Notice is delivered at a time after six
months from the date of original issuance of this Warrant when a registration
statement permitting the Holder to resell the Warrant Shares is not then
effective,  the prospectus forming a part thereof is not then available to the
Holder for the resale of the Warrant Shares and exemption from registration
under Rule 144 is not then be available for the resale of the Warrant Shares,
then the Holder may notify the Company in an Exercise Notice of its election to
utilize cashless exercise, in which event the Company shall issue to the Holder
the number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
where:
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average of the closing prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11.  No Fractional Shares.  No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable Trading Market on the date of
exercise.


12.  Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:
 
 
9

--------------------------------------------------------------------------------

 
 

 
If to the Company:
SinoHub, Inc.
6/F, Building 51, Road 5, Qiongyu RoadTechnology Park, Nanshan DistrictShenzhen,
People’s Republic of China 518057
Facsimile: +86-755-26012224
       
With a copy to:
Seyfarth Shaw LLP
2 Seaport Lane, Ste. 300
Boston, MA 02210
Facsimile:  (617) 946-4801
Attn.:  Gregory L. White, Esq.

 
(or such other address as the Company shall indicate in writing in accordance
with this Section), or (ii) if to the Holder, to the address or facsimile number
appearing on the Warrant Register or such other address or facsimile number as
the Holder may provide to the Company in accordance with this Section.
 
13.  Miscellaneous.


(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.  Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant.  This Warrant may be amended only in writing signed
by the Company and the Holder and their successors and assigns, provided,
however, that the provisions of Section 9(e) hereunder may be amended or waived
as to this Warrant and all other Purchase Warrants by an instrument in writing
signed by the Company and the Holders of no less than a majority in interest of
the then outstanding Registrable Securities (as such term is defined in the
Registration Rights Agreement) provided that such amendment or waiver shall
apply equally to all outstanding Purchase Warrants.


(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York (except for
matters governed by corporate law in the State of Delaware), without regard to
the principles of conflicts of law thereof.  Each party agrees that all Actions
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Warrant shall be commenced exclusively in the state or
federal courts located in the State of New York.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and any state court located in New
York County, New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any Action,
any claim that it is not personally subject to the jurisdiction of any such
courts, or that such Action has been commenced in an improper or inconvenient
forum.  Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Action by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
Action arising out of or relating to this Warrant.  If either party shall
commence an Action to enforce any provisions of this Warrant, then the
prevailing party in such Action shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action.
 
 
10

--------------------------------------------------------------------------------

 
 
(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.


(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

 
 
SINOHUB, INC.
                   
By:
       
Name: Henry T. Cochran
     
Title: Chief Executive Officer
 

 
 
 
 
 
 
 
 
Company Signature Page to Warrant
 

--------------------------------------------------------------------------------

 
 
EXERCISE NOTICE
SINOHUB, INC.
WARRANT DATED MARCH [     ], 2010
 


 
The undersigned Holder hereby irrevocably elects to purchase  _____________
shares of Common Stock pursuant to the above referenced Warrant.  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
(1)  The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(2)  The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
____   “Cash Exercise” under Section 10.
 
____    “Cashless Exercise” under Section 10.
 
(3)  If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.


(4)  Pursuant to this Exercise Notice, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.


Dated: _______________, _____
Name of Holder:
         
(Print)
             
By:
     
Name:
     
Title:
             
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 

 
 
 
 
Company Signature Page to Warrant
 

--------------------------------------------------------------------------------

 


Warrant Shares Exercise Log
 
 
Date
Number of Warrant
Shares Available to be
Exercised
Number of Warrant Shares
Exercised
Number of Warrant
Shares Remaining to
be Exercised
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SINOHUB, INC.
WARRANT ORIGINALLY ISSUED MARCH [     ], 2010
WARRANT NO. [ ]
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the above-captioned
Warrant to purchase  ____________ shares of Common Stock to which such Warrant
relates and appoints ________________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
 
Dated: _______________, ____
 
 

       
(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)
                     
Address of Transferee
                               

 
In the presence of:
 
__________________________
 
 
 
 

--------------------------------------------------------------------------------